Title: General Orders, 10 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday June 10th 1783
                     Parole Boston,
                     Countersigns Philada Charlestown
                  
                  The 1st Massachusetts regt will give the Guards tomorw.
                  Tomorrow morning a Vessell will be ready at Newburgh to take on board the Baggage of the officers of the Massachusetts Line, eastward of the County of Worcester.  They are desired to send returns of their names, ranks, and quantities of baggage to the Quarter Master General by six o’clock this evening.
                  After Orders
                  The strength of the Army in this Cantonment being considerably diminished by the number of men lately furloughed, the order of the 16th of April directing a General, Field officers, and Quarter Master to be of the day; and also a regiment to parade every day for duty, is dispenced with.  For the present there will be one feild officer and an Adjutant of the day—and the Guards only, will form on the Grand parade at 9 o’clock in the morning.
               